Case: 2:20-cr-00002-DLB-CJS Doc #: 105 Filed: 03/10/21 Page: 1 of 9 - Page ID#: 505




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

 CRIMINAL ACTION NO. 20-2-DLB-CJS

 UNITED STATES OF AMERICA                                                   PLAINTIFF


 v.            ORDER ADOPTING REPORT AND RECOMMENDATION


 LAVONE GANITHUS DIXON, JR.
 TIFFANY THOMPSON                                                        DEFENDANTS

                               ** ** ** ** ** ** ** **

       This matter is before the Court upon the February 12, 2021 Report and

 Recommendation (R&R) of the United States Magistrate Judge Candace J. Smith (Doc.

 # 99), wherein she recommends that the Court deny Defendant Lavone Dixon’s Motion

 to Suppress (Doc. # 53). Dixon’s Motion is joined by co-Defendant Tiffany Thompson

 (Doc. # 54). Defendant Dixon having filed Objections (Doc. # 102), and the time for co-

 Defendant Thompson to file objections having now expired, the R&R is now ripe for the

 Court’s consideration. For the reasons that follow, Defendant Dixon’s Objections are

 overruled, the R&R is adopted, and the Motion to Suppress is denied.

 I.    FACTUAL BACKGROUND

       On January 9, 2020 Defendant Dixon was indicted in federal court for possession

 with intent to distribute methamphetamine under 21 U.S.C. § 841(a)(1) and being a felon

 in possession of a firearm under 18 U.S.C. § 922(g)(1). (Doc. # 1). Co-Defendant

 Thompson was also indicted with being a felon in possession of a firearm in violation of

 18 U.S.C. § 922(g)(1). (Id.). On June 26, 2020, Dixon filed a Motion to Suppress



                                            1
Case: 2:20-cr-00002-DLB-CJS Doc #: 105 Filed: 03/10/21 Page: 2 of 9 - Page ID#: 506




 evidence, including four firearms, obtained in a search conducted by state law

 enforcement officers of his residence located in Richmond, Kentucky.1 (Doc. # 53).

 Defendant argues the search of his home was conducted without a search warrant in

 violation of his Fourth Amendment rights. (Id. at 6-7). Although the United States has

 produced a copy of a search warrant affidavit, search warrant, and warrant return,

 Defendant argues that the search warrant was not created until after the search of his

 home, which purportedly occurred on September 22, 2019.               (Id.).   According to

 Defendant, the warrant was either obtained after the search or fabricated in an attempt to

 cover up what was, in fact, an unlawful, warrantless search.2 (Id.). Defendant’s evidence

 in support of this theory is summarized as follows:

        (1)    A Madison Circuit Clerk averred that no search warrant was filed in the
               record in Defendant’s state criminal case (Docs. # 53 at 4-5 and 53-1);

        (2)    The warrant was not produced in discovery at the state level and there was
               a substantial delay in the Government’s production of the warrant in the
               instant criminal case (Docs. # 53 at 5 and 53-2);

        (3)    Different fonts are used for different portions of the warrant (e.g., the font
               used to state the officer’s name differs from the font used for the signature
               block of the court) and check boxes on the affidavit are filled with an “X”
               rather than a checkmark. (According to Defendant, the online form used for
               affidavits typically auto-populates with a checkmark.) (Docs. # 53 at 6, 53-
               3, and 53-4);

        (4)    The warrant return states that it applies to Case No. 33-19-0315, which is
               different than the number assigned to Defendant’s state criminal case
               (Docs. # 53 at 6, 53-5, and 53-6),3 and


 1      As noted above, Dixon’s Motion to Suppress was joined by Defendant Thompson (Doc. #
 54). For simplicity’s sake, the Court will refer to the Motion as Defendant Dixon’s Motion.
 2      Defendant does not argue that the purported search warrant application was not
 supported by probable cause.
 3       The Government has explained that the number on the warrant return corresponds with
 the state police case number, not the court case number. (Doc. # 67 at 2 n.2).

                                              2
Case: 2:20-cr-00002-DLB-CJS Doc #: 105 Filed: 03/10/21 Page: 3 of 9 - Page ID#: 507




        (5)    The electronic files of video footage of the search are dated September 21,
               2019—the day before the date listed on the search warrant and warrant
               return (Docs. # 72 at 3 and 72-2).

        In his Motion, Defendant requested a hearing so that further evidence and

 testimony could be received concerning the validity of the search warrant. (Doc. # 53 at

 7). The Magistrate Judge ordered the parties to brief the issue of which standard the

 Court should apply to assess whether Defendant is entitled to an evidentiary hearing.

 (Docs. # 74, 78, and 82).4

 II.    REPORT AND RECOMMENDATION

        On February 12, 2021, Magistrate Judge Smith issued an R&R recommending

 denial of Defendant’s Motion to Suppress. (Doc. # 99). The R&R first determines that

 the standard set forth in Franks v. Delaware, 438 U.S. 154 (1978), applies to Defendant’s

 request for an evidentiary hearing. (Id. at 6-10). As the Magistrate Judge explained,

 typically, “[a]n evidentiary hearing is required [when] the motion [to suppress] is

 sufficiently definite, specific, detailed, and non-conjectural to enable the court to conclude

 that contested issues of fact going to the validity of the search are in question.” (Id. at 8);

 see United States v. Ickes, 922 F.3d 708, 710 (6th Cir. 2019). However, in Franks, the

 Court established a more stringent standard applicable when the “defendant [ ] claim[s]

 that the affidavit supporting the probable cause of a search warrant contained intentional

 or reckless falsehoods.” United States v. Abboud, 438 F.3d 554, 574 (6th Cir. 2006)

 (citing Franks, 438 U.S. at 171). In such situations, the affidavit is presumed valid, and

 the defendant has the burden of making a “substantial preliminary showing that a false


 4      Dixon also submitted pro se supplemental briefing and documentation in support of his
 Motion (Doc. # 83), which the Government responded to (Doc. # 94). The Court agrees with the
 Magistrate Judge’s finding that Defendant’s pro se arguments do not counsel in favor granting his
 Motion to Suppress. (See Doc. # 99 at 13).

                                                3
Case: 2:20-cr-00002-DLB-CJS Doc #: 105 Filed: 03/10/21 Page: 4 of 9 - Page ID#: 508




 statement knowingly and intentionally, or with reckless disregard for the truth, was

 included by the affiant in the warrant affidavit[.]” Franks, 438 U.S. at 155-56, 171.

        Magistrate Judge Smith recognized that the facts presented here differ from those

 underlying the Franks decision, but nevertheless properly concluded that the Franks

 standard applies. (Doc. # 99 at 9). More specifically, Dixon is not challenging the veracity

 of a particular statement contained in the affidavit supporting the search warrant, but

 rather, is alleging that law enforcement officers acted untruthfully when they submitted

 the warrant application or fabricated the search warrant after the search had already

 occurred. (Docs. # 53 at 6-7 and 72 at 3). Yet, the Magistrate Judge soundly explained

 that the reasoning behind Franks applies with equal force to the instant situation, as the

 standard in Franks was “aimed at combatting the ‘specter of intentional falsification.’”

 (Doc. # 99 at 10) (quoting Franks, 348 U.S. at 168); see also Mays v. City of Dayton, 134

 F.3d 809, 815 (6th Cir. 1998) (noting that Franks applies to omissions in information from

 affidavits as well as false statements). The R&R further points to United States v. Parks,

 No. 1:08-cr-58, 2009 WL 1617010, at *4-6 (E.D. Tenn. June 9, 2009), in which the court

 found the Franks standard applicable where the defendant alleged that an arrest warrant

 did not exist at the time he was stopped and searched. (Doc. # 99 at 6).

        Finding that the Franks standard applies, the Magistrate Judge next considered

 whether Defendant has met his burden of making “a substantial preliminary showing” that

 the search warrant was obtained under false pretenses or fabricated. (Id. at 11-13). Such

 allegations of falsehood “must be accompanied by an offer of proof,” in the form of

 “[a]ffidavits or sworn or otherwise reliable statements of witnesses . . . or their absence

 satisfactorily explained.” Franks, 438 U.S. at 171. As explained in the R&R, Dixon



                                              4
Case: 2:20-cr-00002-DLB-CJS Doc #: 105 Filed: 03/10/21 Page: 5 of 9 - Page ID#: 509




 provided in support of his Motion an affidavit of the Madison Circuit Clerk stating that there

 is no search warrant or affidavit contained in Defendant’s state criminal case file. (Docs.

 # 99 at 12 and 53-1). The Magistrate Judge reasoned that this affidavit, on its own, was

 insufficient to establish Defendant’s entitlement to a Franks hearing, as “the absence of

 the warrant in the state court record is not so suggestive of foul play in light of reasonable

 [ ] alternative explanations,” such as an administrative delay or backlog. (Doc. # 99 at

 12) (citing United States v. Willoughby, No. 3:10-cr-431, 2011 WL 6029074, at *5 (N.D.

 Ohio Nov. 15, 2011), report and recommendation adopted, 2011 WL 6028911 (N.D. Ohio

 Dec. 5, 2011), aff’d, 742 F.3d 229 (6th Cir. 2014) (finding that defendant was not entitled

 to a Franks hearing in part because there was a “reasonable explanation” for a

 discrepancy in the affidavit). Having found that Defendant failed to meet his burden of

 demonstrating his entitlement to a hearing under Franks, the Magistrate Judge went on

 to conclude that the evidence presented at this time does not adequately support

 Defendant’s argument that his Fourth Amendment rights were violated as a result of a

 warrantless search of his home. (Doc. # 99 at 13). Thus, the R&R recommends that the

 Court deny Defendant’s Motion to Suppress. (Id.).

 III.   ANALYSIS

        A.     Standard of Review

        A district judge may refer a motion to suppress, and other related motions, to a

 magistrate judge for the preparation of an R&R pursuant to 28 U.S.C. § 636(b)(1)(B) and

 Federal Rule of Criminal Procedure 59(b)(1). See, e.g., United States v. Jones, No. 6:16-

 cr-34, 2018 WL 2329780, at *1 (E.D. Ky. May 23, 2018) (adopting an R&R on a motion

 to suppress and a motion for joinder to the motion to suppress). Parties have fourteen



                                               5
Case: 2:20-cr-00002-DLB-CJS Doc #: 105 Filed: 03/10/21 Page: 6 of 9 - Page ID#: 510




 days to object to a magistrate judge’s R&R; failure to object to the R&R waives a party’s

 right to review of the R&R. Fed. R. Crim. P. 59(b)(2). If objections are timely filed, the

 district court must review de novo the objected-to portions of the R&R. 28 U.S.C. §

 636(b)(1)(C). “A judge of the court may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge . . . [or] may also receive

 further evidence or recommit the matter to the magistrate judge with instructions.” Id.

        The purpose of objections is to allow “the district judge to focus attention on those

 issues—factual and legal—that are at the heart of the parties’ dispute.” Thomas v. Arn,

 474 U.S. 140, 147 (1985) (footnote omitted). Therefore, objections to the R&R must be

 specific—they may not be “vague, general, or conclusory . . . [as such objections are]

 tantamount to a complete failure to object.” Fields v. Lapeer 71-A District Court Clerk, 2

 F. App’x 481, 482-83 (6th Cir. 2001). “Moreover, ‘an “objection” that does nothing more

 than state a disagreement with a magistrate’s suggested resolution, or simply

 summarizes what has been presented before, is not an “objection” as that term is used in

 this context.’” United States v. Vanover, No. 2:10-cr-14, 2017 WL 1356328, at *1 (E.D.

 Ky. Apr. 11, 2017) (quoting VanDiver v. Martin, 304 F. Supp. 2d 934, 938 (E.D. Mich.

 2004)).

        B.     Objections

        Defendant Dixon, by counsel, submitted two objections to the R&R that will be

 addressed in turn. Defendant’s first objection states in its entirety as follows: “Defendant

 objects to the court’s legal conclusion that the standard articulated in Franks v. Delaware,

 438 U.S. 154 (1978) applies to this case.” (Doc. # 102 at 1). As an initial matter, this

 objection is not proper as it merely asserts disagreement with the Magistrate Judge’s



                                              6
Case: 2:20-cr-00002-DLB-CJS Doc #: 105 Filed: 03/10/21 Page: 7 of 9 - Page ID#: 511




 conclusion regarding the standard for an evidentiary hearing. See Vanover, 2017 WL

 1356328, at *1. Defendant does not explain what aspect of the Magistrate Judge’s

 reasoning he disagrees with or why. Although the Court presumes Defendant objects to

 Magistrate Judge Smith’s finding that the Franks standard applies in this case for all of

 the reasons set forth in his briefing on the issue, it is not appropriate for the Court to fully

 reassess this issue based on “what has been presented before.” Id. Regardless, the

 Court finds the Magistrate Judge’s analysis on the applicable standard of review to be

 well-reasoned and adopts the finding in the R&R that the Franks standard applies to the

 determination of whether Dixon is entitled to an evidentiary hearing.

        Second, Defendant objects to the Magistrate Judge’s failure to consider the

 discrepancy with respect to the date on the electronic files of video footage of the search

 when considering whether Defendant has met his burden of proof for a Franks hearing.

 (Doc. # 102 at 1-2). However, even considering this evidence, the Court finds that

 Defendant has failed to meet the “offer of proof” requirement for a Franks hearing.

 Franks, 438 U.S. at 171. To reiterate, in support of his theory that the search warrant

 was either obtained after the search or fabricated, Defendant points to the fact that the

 files of video footage of the search are labeled as “last modified” September 21, 2019—

 the day before the search warrant was signed and the search purportedly carried out.

 (Docs. # 72 at 3 and 72-2).

        In its supplemental response, the United States asserts that it met with defense

 counsel, the search warrant affiant, and the detective who took the video footage, as well

 as the founder of Interhack (a forensic computing firm) to review the video files. (Doc. #

 82).   During that meeting, the officer who took the video footage apparently explained



                                                7
Case: 2:20-cr-00002-DLB-CJS Doc #: 105 Filed: 03/10/21 Page: 8 of 9 - Page ID#: 512




 that “the date of the video file oftentimes corresponds with the date the recorder was last

 charged.” (Id. at 3). In light of this reasonable explanation for the discrepancy, see

 Willoughby, 2011 WL 6029074, at *5, and the plethora of evidence indicating officers

 obtained a search warrant on September 22, 2019, prior to searching Defendant’s

 residence, the Court agrees with the Magistrate Judge’s conclusion that Defendant has

 not presented evidence sufficiently calling into question the veracity of the search warrant

 such that an evidentiary hearing is warranted.

        Both photographs and video footage of the search were taken, and while the “date

 modified” for the video footage files shows September 21, 2019, the files of the

 photographs taken of the residence during the search are dated September 22, 2019.

 (Doc. # 82 at 2). This supports the United States’ explanation that the date of the video

 files does not accurately correspond to the date the footage was taken. (Id.). In addition,

 in the record currently before the Court is a signed search warrant affidavit of Officer

 Hunter Harrison dated September 22, 2019, which sets forth the basis for probable cause

 to search Dixon’s home—namely a monitored call between co-Defendant Thompson and

 her mother that took place on September 20, 2019 detailing where at least one gun and

 “stuff tied up in a bag” could be found in her home and vehicles, as well as a further

 conversation between Thompson’s mother and law enforcement regarding the presence

 of firearms in the home. (Doc. # 67-1 at 1-5). The affidavit is file-stamped by the Madison

 District Court with a date of September 23, 2019. (Id. at 1). Also in the record is a file-

 stamped copy of the search warrant signed by a state judge on September 22, 2019 (id.

 at 6-7) and a search warrant return, also dated September 22, 2019, (id. at 8). Further,

 the United States has presented several police/incident reports pertaining to the search,



                                              8
Case: 2:20-cr-00002-DLB-CJS Doc #: 105 Filed: 03/10/21 Page: 9 of 9 - Page ID#: 513




 which indicate that the search of Defendant’s home occurred on September 22, 2019

 after a search warrant was obtained. (Docs. # 94-1 and 94-3 at 7). In this context,

 Defendant’s objective evidence, even including the date on the video footage files, does

 not amount to sufficient proof of falsification under Franks. Accordingly, Defendants’

 Objections are overruled.

 IV.    CONCLUSION

        (1)    The Magistrate Judge’s Report and Recommendation (Doc. # 99) is

 adopted as the Opinion of the Court;

        (2)    Defendant Dixon’s Objections to the R&R (Doc. # 102) are overruled;

        (3)    Defendant Dixon’s Motion to Suppress (Doc. # 53), joined by Defendant

 Thompson (Doc. # 54), is denied.

        This 10th day of March, 2021.




 J:\DATA\ORDERS\Covington Criminal\2020\20-2 Order Adopting R&R.docx




                                               9
